Title: To James Madison from William Charles Coles Claiborne, 8 June 1806
From: Claiborne, William Charles Coles
To: Madison, James



Sir
New Orleans 8th. June 1806.

On yesterday the legislature of this Territory adjourned sine die.  Previous to the adjournment, a Committee composed of the President of the Council, and Speaker of the House of Representatives attended the Executive for the purpose of enquiring whether he had any further communications to make to the two Houses.  To this Committee I made a short address, a copy of which is inclosed; and to which I refer you as my reply to the Manifesto that has been signed and published by certain members of the Assembly.
The last seven days of the Session the Legislature transacted much business, and separated in harmony.  The most perfect good order prevails, and the people seem to take but little interest in the proceedings of their Representatives.  I have the honor to be, Sir, very respectfully, your hble Servt.

William C. C. Claiborne

